October 2, 2012Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Strategic Funds, Inc.-Dreyfus Select Managers Small Cap Growth Fund1933 Act File No.: 2-888161940 Act File No.: 811-3940CIK No.: 0000737520Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 82 to the Registration Statement, electronically filed with the Securities and Exchange Commission on September 28, 2012 for the above-referenced Fund.Please address any comments or questions to my attention at 212-922-6837.Sincerely,/s/ Jordan HodgeJordan HodgeParalegal
